Citation Nr: 0401779	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-20 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.

2.  Entitlement to eligibility to Chapter 35 dependents 
educational assistance benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from January 1984 to 
February 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a April 2002 rating 
determination of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).

In November 2002, the veteran filed an informal claim for 
increased ratings for his service-connected shrapnel fragment 
wound, left buttocks and hip with retained body and 
peroneal/sciatica mononeuropathy.  In June 2003, the RO 
requested evidence from the veteran, and later that month, he 
submitted evidence.  This matter is referred to the AOJ for 
appropriate action.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on the appellant's 
part.  


REMAND

The veteran has not been sent a VCAA letter.  This defect is 
not curable by the Board.  The veteran authorized VA to 
attempt to obtain Baylor and Houston VA knee treatment 
records on his behalf in a June 2003 VA Form 21-4142.  The 
AOJ should attempt to obtain those records.

It is unclear whether the Houston, Texas VA Medical Center 
has issued the veteran a statement of the case on the matter 
of the veteran's clothing allowance denial in September 2002.  
If not, per Manlincon, a statement of the case should be 
issued unless that claim was granted.  

Accordingly, the case is REMANDED to the AOJ for the 
following action:  

1.  The AOJ should send the veteran a 
VCAA letter concerning the issues on 
appeal.  

2.  The veteran is informed that if 
there is evidence reflecting that he is 
unable to engage in a substantially 
gainful employment due to service-
connected disability, he must submit 
that evidence.

If upon completion of the above action the claim remains 
denied, the case should be returned, if necessary, after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

